Name: Commission Regulation (EEC) No 770/85 of 26 March 1985 amending Regulation (EEC) No 2710/84 laying down detailed rules of application for the apportionment by Member States, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1984/85 milk year
 Type: Regulation
 Subject Matter: business classification;  farming systems;  processed agricultural produce
 Date Published: nan

 27. 3 . 85 Official Journal of the European Communities No L 86/ 17 COMMISSION REGULATION (EEC) No 770/85 of 26 March 1985 amending Regulation (EEC) No 2710/84 laying down detailed rules of application for the apportionment by Member States, among small-scale milk producers, of the amounts fixed by Regulation (EEC) No 1207/84 for the 1984/85 milk year aids and the date before which the apportionment must be completed ; whereas certain Member States have encountered and are encountering difficulties in respecting these two dates ; whereas, therefore, the said dates should be postponed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products ('), as last amended by Regulation (EEC) No 1206/84 (2), and in particular Article 2a thereof, Whereas Council Regulation (EEC) No 1207/84 (3) fixed the amounts per Member State and the criteria for the apportionment, among producers, of the aids to support the incomes of small-scale milk producers during the 1984/85 and 1985/86 milk years ; Whereas Commission Regulation (EEC) No 2710/84 (*) fixed the date by which the Member States shall inform the Commission of the legislative provi ­ sions they intend to take for the apportionment of the HAS ADOPTED THIS REGULATION : Article 1 In the first and second subparagraphs of Article 1 '1 January 1985' and '1 April 1985' are hereby replaced by *1 April 1985' and *1 August 1985' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5. 1977, p. 6 . 0 OJ No L 115, 1 . 5 . 1984, p. 73. 0 OJ No L 115, 1 . 5 . 1984, p. 74. (4) OJ No L 258, 27. 9 . 1984, p. 11 .